The Honorable Carol "Coach" Henry State Representative 2213 Ozark Drive North Little Rock, Arkansas 72116-4581
Dear Representative Henry:
This is in response to your request for an opinion on whether a "permit" is required to hunt on privately owned property. Specifically, you have enclosed a letter from the Arkansas Game and Fish Commission to a constituent of yours which offers permits for deer hunting in the "Ed Gordon/Point Remove Wildlife Management Area." The letter indicates that these permits are made available to people who own land within the Wildlife Management Area to compensate for their loss of the privilege to hunt deer except during the management area's seasons. Your question is whether this permit is necessary, given the fact that your constituent owns the land upon which he intends to hunt; land which is presumably within the Ed Gordon/Point Remove Wildlife Management Area.
It is my opinion that the answer to your question is "yes."
Rule 20.00-A of the Arkansas Game and Fish Commission Code discusses the regulation of wildlife management areas, and provides that:
  Each wildlife management area shall be considered as a separate zone for the purposes of setting hunting regulations. All private inholdings which are completely surrounded by WMA lands shall be considered part of the WMA zone and the same regulations which apply to the WMA will apply to inholdings as well. [Emphasis added.]
Thus, private land holdings within a wildlife management area are subject to the same regulations as the publicly held land in the WMA. Rule 21.07, which was last amended in March of 1992, provides that "It shall be unlawful to take or attempt to take deer during regular gun and muzzle-loading seasons without first obtaining the required permit or to fail to check in and out on WMAs as specified herein: . . . ED GORDON/POINT REMOVE WMA. . . ."See also Rule 21.02 (F) and 21.04. This regulation requires a permit to take deer on wildlife management areas during regular gun and muzzle loading seasons. This same regulation, according to Rule 20.00-A, applies to the taking of deer on private lands within wildlife management areas. The answer to your question is therefore "yes," with respect to private land within a wildlife management area (such as the Ed Gordon/Point Remove WMA) during regular gun and muzzle loading deer season. A permit is required from the Game and Fish Commission in such instances.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh